Citation Nr: 1823017	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the Veteran's cause of death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. § 1151, for the Veteran's cause of death. 

3. Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability, for accrued benefits purposes. 

4. Entitlement to an earlier effective date for service connection for a cervical spine disability, for accrued benefits purposes. 

5. Entitlement to an initial disability rating in excess of 50 percent for a headache disability, for accrued benefits purposes. 

6. Entitlement to an earlier effective date for service connection for a headache disability, for accrued benefits purposes. 

7. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, for accrued benefits purposes. 

8. Entitlement to an earlier effective date for service connection for a lumbar spine disability, for accrued benefits purposes. 

9. Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to March 1971. He died in 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The case was remanded in March 2009, March 2012, and November 2015 for evidentiary development. 

In September 2014, the Court of Appeals for Veterans Claims (CAVC or Court) vacated portions of the Board's March 2012 decision and remanded it to the Board for compliance with its instructions. In November 2015 the Board remanded the matter and granted service connection for a lumbar spine disability for accrued benefits purposes. 

The issue of entitlement to service connection for alcohol addiction has been raised by the record as noted in the September 2014 Court of Appeals for Veterans Claims (CAVC) decision. The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). See also November 2015 Board remand directives. 

The issues of entitlement to service connection for the Veteran's cause of death, entitlement to DIC benefits pursuant to 38 U.S.C. § 1151, entitlement to an initial disability rating in excess of 10 percent and an earlier effective date for a lumbar spine disability, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's cervical spine disability demonstrated with forward flexion of 30 degrees prior to his death.

2. The Veteran's headache disability was productive of not more than severe economic inadaptability, as contemplated by the rating code, prior to his death.

3. The November 1998 rating decision denying service connection for cervical spine and headache disabilities was final; the earliest effective date for the grant of service connection for cervical spine and headache disabilities is March 9, 2001, the date the application to reopen a previously denied claim was received. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a cervical spine disability for accrued benefits purposes have not been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5290, 5242 (2017).

2. The criteria for a rating in excess of 50 percent for a headache disability for accrued benefits purposes have not been met. 38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8100 (2017).

3. The criteria for an effective date prior to March 9, 2001, for the award of service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. 
§§ 3.156, 3.158, 3.160, 3.400 (2017).

4. The criteria for an effective date prior to March 9, 2001, for the award of service connection for a headache disability have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A. Cervical spine disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The provisions of 38 C.F.R. § 4.40 allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

The provisions of 38 C.F.R. § 4.59 recognize that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran's cervical spine disability was assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5290. Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. 
§ 4.71a, DC 5242.

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

At the February 2004 VA medical examination, the Veteran reported paraspinal pain with pain holding his head up. He was taking three different prescription pain-relief medications. He reported infrequent flare-ups, with severe pain and difficulty walking. He described tingling in his fingers but denied any bowel or bladder dysfunction. His range of motion was 30 degrees forward flexion, 30 degrees extension, 25 degrees bilateral bending, 50 degrees bilateral rotation. The Veteran demonstrated tenderness to palpation and slightly decreased sensation along the ulnar digits of his right hand. The examiner noted that the latter symptom was attributable to the Veteran's carpal tunnel syndrome, which is also service-connected and separately evaluated as of March 2001. The Veteran also demonstrated normal cervical muscle strength and deep tendon reflexes. An MRI confirmed severe degenerative joint disease, especially at the C6-7 level, and cervical spondylosis. 

The probative medical evidence indicates an evaluation in excess of 20 percent for the Veteran's cervical spine disability prior to his death is not warranted. The February 2004 VA medical examination and VA treatment records indicate the Veteran reported and was treated for pain, but the Veteran retained function and did not demonstrate with forward flexion of 15 degrees or less, or favorable ankylosis, prior to his death, A rating in excess of 20 percent cannot be granted. The claim for a higher initial rating is denied.

B. Headache disability 

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100. Under this code, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code. 38 C.F.R. § 4.124a, DC 8100. When the Board granted service connection for the deceased Veteran's headache disability, it was evaluated at 50 percent disabling.

Thus, since the Veteran's disability has been evaluated at the maximum schedular rating for migraines, the appeal is essentially an appeal for extraschedular consideration.

Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Veteran's disability picture does not present such an exceptional circumstance to warrant further analysis for a referral. The medical findings of completely prostrating and prolonged headaches productive of severe economic inadaptability are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). 

In view of the circumstances, the Board finds that the rating schedule is adequate and further analysis with regards to a referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The claim for a rating in excess of 50 percent for a headache disability is denied.

Earlier Effective Date - Cervical Spine and Headache Disabilities

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110 (a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished. 38 U.S.C. § 7105 (a); 38 C.F.R. § 20.200. Failure to perfect an appeal renders a rating decision final. 38 U.S.C. § 7105; 38 C.F.R.        §§ 3.160 (d), 20.200, 20.302, 20.1103. However, when new and material evidence, pursuant to 38 C.F.R. § 3.156 (b), is received prior to the expiration of the appeal period, the evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued. 38 C.F.R. § 3.156 (2017); see also King v. Shinseki, 23 Vet. App. 464 (2010) (observing that the effective date of an award based on a claim reopened is generally the date of receipt of the application; however, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final); see also Muehl v. West, 13 Vet. App. 159 (1999).

The Appellant argues through counsel that the Veteran submitted a statement in July 1999 indicating he was in receipt of Social Security Administration (SSA) disability benefits. The appellant contends that this notice of additional federal records constituted a submission of evidence that required the VA to conclude whether new and material evidence had been submitted and whether the additional evidence constituted a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). As no such determination had been made, the appellant contends the November 1998 decision was not final. 

The claim is denied. There is no evidence in the electronic record that indicates the VA RO received notice in July 1999 that the Veteran was receiving SSA benefits during the one year following the November 1998 rating decision denying service connection.

 In fact, the Veteran's September 2000 Income Net Worth Statement (VA Form 21-527) noted that neither the Veteran nor his spouse was in receipt of social security or other monthly income. The November 1998 rating decision is final with regards to denials of service connection for cervical spine and headache disabilities, and the March 9, 2001, application to reopen a previously denied claim is the earliest effective date for the grant of service connection for both disabilities. 


ORDER

Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.

Entitlement to a rating in excess of 50 percent for a headache disability is denied.

Entitlement to an earlier effective date for a cervical spine disability is denied.

Entitlement to an earlier effective date for a headache disability is denied.


REMAND

The appellant has filed timely notices of disagreement (NODs) for entitlement to a higher initial disability rating and entitlement to an earlier effective date for the Veteran's lumbar spine disability, which was service-connected for accrued benefits purposes in January 2016. No statements of the case (SOCs) have been issued, and as the claims are now in appellate status and are properly before the Board, they must be remanded so that such a document can be issued for each claim and the Appellant afforded the opportunity to perfect her appeals. See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of a total disability rating based on individual unemployability is remanded in order to allow for the development directed below to be conducted. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

The case is REMANDED for the following action:

1. Ask the Appellant through counsel if she has any further medical or non-medical evidence to submit that is not already in the VA's possession for service connection for cause of death and for DIC. Assist her in obtaining it by providing authorization for release forms and any other appropriate actions.

2. As to the claim of service connection for the cause of death and DIC only, provide the résumé of Ms. Grant, the mental health clinical specialist and advanced practice registered nurse that provided the May 2016 opinion regarding the Veteran's addiction disorders, to the Appellant through counsel. 

3. Following the review and any additional development deemed necessary, re-adjudicate the claims of cause of death and DIC. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

4. Issue a statement of the case with respect to the issues of entitlement to a higher initial evaluation and an earlier effective date for the Veteran's lumbar spine disability, which was granted in January 2016 with a 10 percent evaluation. Allow the Appellant the appropriate amount of time to submit a substantive appeal for the claims, and should the appeal be perfected, return the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


